Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 1 of 10 PageID: 85




Paul J. Fishman (ID # 036611983)
One Gateway Center, Suite 1025
Newark, NJ 07102
(973) 776-1901
Paul.Fishman@arnoldporter.com
Attorney for Triboro Hardware &
Industrial Supply Corp.

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


TRIBORO HARDWARE &                                         Civil Action
INDUSTRIAL SUPPLY CORP.,                            No. 2:19-cv-13416-ES-SCM

                           Plaintiff,
                                                  DECLARATION OF
            - against -
                                                  GEORGE FILOSA IN
JUSTIN A. GREENBLUM,                              SUPPORT OF PLAINTIFF
                                                  TRIBORO HARDWARE &
                           Defendant.             INDUSTRIAL SUPPLY
                                                  CORP.’S MOTION FOR
                                                  FINAL JUDGMENT BY
                                                  DEFAULT



      Pursuant to 28 U.S.C. § 1746, I, George Filosa, declare as follows:

      1.    I am the owner and President of Triboro Hardware & Industrial Supply

Corporation (“Triboro”), a company located in Jersey City and incorporated under

the laws of New Jersey. A copy of Triboro’s corporate disclosure statement is

attached as Exhibit A.




                                        1
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 2 of 10 PageID: 86




      2.    On or about April 11, 2017, I engaged Justin A. Greenblum, Esq.

(“Greenblum”) to bring litigation to recover accounts receivable from various

customers and to assist Triboro, my wife Linda Filosa, and me on other related

matters. At that time, Greenblum was a partner at Carter, Ledyard & Milburn LLP

(“Carter Ledyard”).

      3.    On or about May 2017, before Greenblum filed a complaint in the

collection matter for which I retained him, he requested that I lend him

approximately $120,000. Based on my existing trust and confidence in him, I

authorized Triboro to lend Greenblum $120,000 on or about May 31, 2017.

Greenblum promised to repay the money in one month, i.e., by June 30, 2017.

      4.    On June 30, 2017, Greenblum filed a complaint in the New Jersey

Superior Court in Hudson County on Triboro’s behalf against Industrial Urban

Corp., a Triboro customer, for unpaid trade debts. That case was captioned Triboro

Hardware & Industrial Supply Corp. v. Industrial Urban Corp., L-2738-17 (Hudson

Cty., NJ) (the “Hudson County Action”). Greenblum did not repay the $120,000 as

promised on that date.

      5.    At the time, there was already pending another litigation among the

owners of Industrial Urban Corp. in the New Jersey Superior Court in Essex County,

captioned Frisina v. Fama, ESX-L-6305-17 (Essex Cty,. N.J.) (the “Essex County

Action”). Although neither I nor Triboro ever was a party to the Essex County


                                        2
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 3 of 10 PageID: 87




Action, it was important that my attorney be familiar with that matter. Accordingly,

Greenblum reviewed the publicly available information relating to that matter,

including the transcript of a 13-day hearing.

      6.     On or about October 30, 2017, Greenblum requested an additional

$150,000 interest-free loan from me, which he promised to repay, along with the

$150,000 he had borrowed earlier, by December 1, 2017. Once again, based on my

trust and confidence in him, I authorized Triboro to lend Greenblum the full amount.

Over the next several months, Greenblum continued to request, and I continued to

authorize, additional interest-free loans varying in amounts, including $5,000 on or

about June 26, 2018; $85,000 on or about July 18, 2018; $85,000 on or about August

1, 2018; and $90,000 on or about September 5, 2018. By September 5, 2018, the

total amount of Triboro’s outstanding loans to Greenblum was $450,000.

      7.     Each time I authorized Triboro to lend Greenblum the requested

amounts, he assured me that he would repay Triboro in full. In addition, on or about

July 18, 2018, in connection with Greenblum’s request for $85,000, he claimed he

would “writ[e] off the entire remaining balance for my firms [sic] invoices. So those

will be 0.” That text is attached as Exhibit B.1 As a result of that text, and my

ongoing litigation needs, I believed that I was protected: if necessary, Greenblum



1
 Exhibit B has been redacted to preserve information protected by the attorney-
client privilege.
                                          3
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 4 of 10 PageID: 88




would deduct the amounts he owed Triboro from the fees that I would otherwise

owe to Carter Ledyard for the legal services he was providing.

         8.    At no point during the mounting of the loan balance did Greenblum

ever advise me that I should memorialize the terms of Triboro’s loans to him. Nor

did Greenblum ever advise Triboro or me to seek the advice of independent legal

counsel concerning any of these loans. Greenblum also never sought or obtained

Triboro’s or my informed, written consent to the essential terms of any of these

loans.

         9.    Despite his repeated promises to me that payment was imminent,

Greenblum repaid only a portion of his debt to Triboro. Even when Greenblum did

make payments, many of his checks were rejected due to insufficient funds. For

example, on or about September 18, 2018, Greenblum gave me a check for $100,000

to repay a portion of the $450,000 debt. I attempted to deposit that check into

Triboro’s account on September 20, 2018, but the bank returned the check for

insufficient funds.

         10.   On or about November 1, 2018, Greenblum left Carter Ledyard to join

another firm. Based on information and belief, Greenblum never told Carter

Ledyard that he had promised to write off or cover the remaining balance of

Triboro’s invoices.




                                         4
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 5 of 10 PageID: 89




      11.   On November 12, 2018, after I informed Greenblum that Carter

Ledyard was seeking these fees, Greenblum texted me the following:




In reliance on Greenblum’s promise, I did not pay Carter Ledyard’s bill. However,

I never received the check from Greenblum.

   12.On December 27, 2018, I received another text from Greenblum:




Again because of Greenblum’s promise, I continued not to pay Carter Ledyard.

      13.   On or about January 4, 2019, Carter Ledyard sued Triboro, my wife,

and me for $141,601.79. I had not paid this amount based on Greenblum’s prior

representations that he would either “write off” the amounts due to Carter Ledyard,

or would provide me with a check to cover the invoices.
                                        5
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 6 of 10 PageID: 90




      14.    On January 8, 2019, when I informed Greenblum of the lawsuit, he

texted me the following:




      15.    Greenblum did not handle anything with Carter Ledyard. Instead, on

January 11, 2019, Greenblum made a $40,000 payment, reducing the balance he

owed Triboro to $410,000.

      16.    On January 28, 2019, Greenblum gave me two $50,000 checks: one

post-dated February 1, 2019, and the other post-dated February 15, 2019. I waited

until February 1 to deposit the first of these checks; by February 5, 2019, that check

had bounced. On February 5, 2019, I informed Greenblum that his first check

bounced, and Greenblum texted and said that he would send a bank-certified check

to me by FedEx on February 6, 2019. On February 8, 2019, Greenblum hand-

delivered a bank-certified check to me in the amount of $50,000. Although I waited

until February 15 to deposit the second post-dated check, that check bounced as well.

Greenblum failed to replace the second of the post-dated checks, despite receiving

notice that it too had been returned for insufficient funds.


                                           6
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 7 of 10 PageID: 91




      17.    In the meantime, on February 4, 2019, I terminated Greenblum’s

services and retained Arnold & Porter Kaye Scholer LLP (“Arnold & Porter”) to

represent me in the Hudson County Action, to handle the lawsuit by Carter Ledyard,

and to assist in collecting from Greenblum. In response, Greenblum texted me the

following:




      18.    Over the course of the next several months (and notwithstanding the

fact that he knew I was represented by counsel), Greenblum continued to text me

directly with empty promises of repayment. The texts include the following:

      19.    April 1, 2018:




                                        7
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 8 of 10 PageID: 92




     20.   April 5, 2019




     21.   April 8, 2019




     22.   April 11, 2019




                                     8
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 9 of 10 PageID: 93




      23.   Despite all of these promises, Greenblum eventually delivered only two

more bank checks totaling $22,000: one check for $12,000 dated April 18, 2019, and

one check for $10,000 dated April 19, 2019.

      24.   As a result of Greenblum’s failure to fulfill his obligation to repay the

loans, on June 5, 2019, Triboro filed suit in this Court because I am a New Jersey

resident, Triboro is a New Jersey Corporation, and Greenblum advised me that he

resides in Staten Island. After the suit was filed, Greenblum made two more small

payments: $2,500 on October 3, 2019; and $7,500 on or about October 7, 2019.

      25.   In total, Greenblum has made only six partial repayments toward the

$450,000 he borrowed: $40,000 on January 11, 2019; $50,000 on February 7, 2019;

$12,000 on April 18, 2019; $10,000 on April 19, 2019; $2,500 on October 3, 2019;

and $7,500 on or about October 7, 2019. As a result, the remaining balance is

$328,000.



                                         9
Case 2:19-cv-13416-ES-MAH Document 11 Filed 01/10/20 Page 10 of 10 PageID: 94




          26. All of these issues with Greenblum have resulted in my incurring

additional legal expenses with Arnold & Porter. First, I needed to incur legal

expenses to resolve the lawsuit with Carter Ledyard. Second, I required legal

assistance in connection with this action to recover the loans to Greenbium. These

efforts resulted in fees of $68,074.20 that I would otherwise have avoided.

          27. I have instructed Arnold & Porter to provide their invoices to the Court

supporting these amounts upon request. These fees are set forth in greater detail in

the declaration of Paul Fishman, made in connection with this motion.

          28. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.




           JEANNE M KIST
                ID # 2177298
I             NOTARY PUBLIC
I         STATE OF NEW JERSEY
    !'j Comrnls:icn Expires May 11, 2020
                -------------




                                            10
